A petition for rehearing having been filed, the following opinion was filed on January 7, 1913:
Per Curiam.
The rule guiding this court in determining the sufficiency of a complaint, when challenged by general demurrer, is that the demurrer will be overruled if, on any view of the facts pleaded, a cause of action is stated. The court will not ordinarily go beyond this inquiry, or at*108tempt to pass upon the question whether recovery may or may not be had upon all the different theories to which the facts pleaded may be susceptible. The court limits its inquiry to the question whether,, upon any particular theory, a cause of action is stated. In the case at bar we held that the complaint stated a cause of action for the-breach of an express contract. We did not consider the question whether plaintiff might or might not be entitled to recover upon some other theory. We make this addition to the opinion, to the end that there may be no misunderstanding of the former decision.
Application for rehearing denied.